DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein flow rate of the vapour” lacks an article.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewster et al. (9,707,762).

 	Regarding claim 1, Brewster teaches a method of operating an electrostatic ink jet printhead, the printhead comprising: 
 	one or more electrostatic ejection tips (fig. 6, items 403), each electrostatic ejection tip disposed at an end of an upstand (fig. 5, items 404) with which an ink meniscus interacts, and from which, in use, ink is selectively ejected in response to a controllable electrical field ([0061]), the one or more electrostatic ejection tips defining one or more respective tip regions (compare figs. 6, 7); and 
, the printhead housing including an electrode plate (fig. 4, item 103) having a slot (fig. 4, note slot in which ink tip 403 is inserted) configured to restrict vapour flow out of the printhead, and through which the one or more electrostatic ejection tis eject said ink (see fig. 4),
 	the method comprising the steps of, during a printing operation: 
passing a vapour into the printhead and then into the cavity within the printhead to reduce evaporation of ink in the one or more respective tip regions of the one or more electrostatic ejection tips (see fig. 13, [0085]); and 
controlling a flow rate of the vapour into the cavity using a vapour flow controller ([0085], note that a flow controller is necessarily present), 
wherein flow rate of the vapour out of the printhead is restricted by the slot in the electrode plate of the printhead housing (see fig. 7, Note that this is the case).  

Regarding claim 2, Brewster teaches wherein the method further comprises the step of, during a cleaning operation, passing a rinse fluid into the printhead and then into the cavity to clean the one or more ejection tips (see fig. 13, [0085]). 

Regarding claim 3, Brewster teaches the method of claim 2, wherein the vapour and the rinse fluid are supplied to the printhead and then into cavity from a common tank ([0085]). 
 	Regarding claim 5, Brewster teaches the method of claim 2, wherein the printhead further comprises at least one passage extending through the printhead housing to the cavity and, wherein both of the vapour and the rinse fluid are passed to the cavity via the at least one passage (see fig. 4, [0085]). 
	
Regarding claim 29, Brewster teaches the method of claim 1, further comprising generating the vapour external to the printhead (Note that depending on how “printhead” is defined, Brewster meets the limitation).

 	Regarding claim 30, Brewster teaches the method of claim 1, wherein the flow of vapor out of the printhead through the slot in the electrode plate is substantially parallel to the direction of the ejection of ink (Brewster, see fig. 4, Note that the two are substantially parallel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brewster in view of Shinoda (2011/0242204).

	Regarding claim 4, Brewster teaches the method of claim 3. Brewster does not teach wherein the vapour is generated within the tank by bubbling a carrier gas through the rinse fluid. Shinoda teaches wherein a vapor for humidifying ink ejection elements is produced by bubbling a carrier gas through a humidification fluid (Shinoda, see fig. 5, Note that air is fed by pump 53 into humidification fluid in tank 54 to create vapor bubbles to be fed to an area so as to humidify ink ejections elements). It would have been obvious to one of ordinary skill in the art at the time of invention to create a humidifying vapor by bubbling a carrier gas through a humidifying fluid, as disclosed by Shinoda, as opposed to using a heater to vaporize a fluid, as disclosed by Brewster because doing so would amount to the simple substitution of one known technique for another to obtain predictable results.    

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brewster in view Hawkins et al. (6,196,657).      
 	Regarding claim 13, Brewster teaches the method of claim 2. Brewster does not teach wherein the rinse fluid comprises a hydrocarbon and, wherein the hydrocarbon is preferably at least one of: an aliphatic hydrocarbon, a C.sub.1-C.sub.20 alkane, a branched C.sub.1-C.sub.20 alkane, hexane, cyclohexane, iso-alkane, iso-decane, iso-unedecane, iso-dodecane, or an isoparaffin. Hawkins teaches wherein an inkjet head cleaning fluid is hexane (Hawkins, col. 6, line 13). It would have been obvious to one of ordinary skill in the art at the time of invention to use a hexane solvent as a cleaning fluid for an inkjet printhead, as disclosed by Hawkins, for the printhead disclosed by Brewster in view of Nagashima and Hetzer because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

Response to Arguments
Applicant’s arguments with respect to claim 1 are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853